Broyles, C. J.
L. G. Kirkland was convicted of the offense of cheating and swindling. A material averment in the indictment was that the defendant, “for the purpose of obtaining a credit from J. L. Dickenson and with intent to deceive and defraud said J. L, *138Dickenson, did falsely, fraudulently, and knowingly state and represent orally that he, said L. G. Kirkland, then and there owned fifty cords of wood then cut and ready to be marketed, which said statement and representation was then and there false and then and there by the said L. G. Kirkland known to be false.” Upon the trial no evidence showed that the above-stated representation of the accused was untrue. His conviction, therefore, was unauthorized, and the court erred in refusing to grant a new trial.

Judgment reversed.


Lulce and Bloodworth, JJ., concur.